Opinion filed August 30, 2013




                                      In The


        Eleventh Court of Appeals
                                    __________

                                No. 11-12-00366-CR
                                    __________

            ETHEL GEORGEANN FLETCHER, Appellant

                                         V.

                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 358th District Court
                                 Ector County, Texas
                          Trial Court Cause No. D-33,638



                      MEMORANDUM OPINION
      Ethel Georgeann Fletcher pleaded guilty in August 2007 to theft. The trial
court deferred a finding of guilt and placed her on deferred adjudication
community supervision for a term of five years. In August 2012, the State filed a
motion to proceed with an adjudication of guilt, alleging multiple violations of the
terms and conditions of community supervision. The trial court heard the motion
to proceed on October 22, 2012. Appellant pleaded “true” to two of the alleged
violations.        Upon receiving evidence, the trial court found all of the alleged
violations to be true, adjudicated Appellant guilty of the charged offense, and
assessed her punishment at confinement in the State Jail Division of the Texas
Department of Criminal Justice for a term of two years. We dismiss the appeal.
         Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and states that he has concluded that the
appeal is frivolous. Counsel has provided Appellant with a copy of the brief and
advised Appellant of her right to review the record and file a response to counsel’s
brief. A response has not been filed.1 Court-appointed counsel has complied with
the requirements of Anders v. California, 386 U.S. 738 (1967); In re Schulman,
252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978);
Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436
S.W.2d 137 (Tex. Crim. App. 1969); and Eaden v. State, 161 S.W.3d 173 (Tex.
App.—Eastland 2005, no pet.).
         Following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree that the appeal is without merit
and should be dismissed. Schulman, 252 S.W.3d at 409. In this regard, a plea of
true standing alone is sufficient to support a trial court’s decision to revoke
community supervision and proceed with an adjudication of guilt. See Moses v.
State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).



         1
          By letter, this court originally granted Appellant thirty days in which to exercise her right to file a response
to counsel’s brief. This court subsequently granted Appellant an additional sixty days in which to file her response
by granting her motions for extension.


                                                            2
      We note that counsel has the responsibility to advise Appellant that she may
file a petition for discretionary review with the clerk of the Texas Court of
Criminal Appeals seeking review by that court. TEX. R. APP. P. 48.4 (“In criminal
cases, the attorney representing the defendant on appeal shall, within five days
after the opinion is handed down, send his client a copy of the opinion and
judgment, along with notification of the defendant’s right to file a pro se petition
for discretionary review under Rule 68.”). Likewise, this court advises Appellant
that she may file a petition for discretionary review pursuant to TEX. R. APP. P. 68.
      The motion to withdraw is granted, and the appeal is dismissed.


                                                           PER CURIAM

August 30, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                          3